Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered May 14, 1991, convicting defendant, after a jury trial, of assault in the first degree and robbery in the second degree, and sentencing him to concurrent terms of 4 to 12 years, unanimously affirmed.
Defendant’s claim that statements made by the prosecutor during summation deprived him of a fair trial are unpreserved for appellate review as a matter of law. Defense counsel expressed a general, unelaborated objection to one of the comments and failed to register objections to the other two comments now complained of (People v Balls, 69 NY2d *564641). Moreover, defendant’s belated motion for a mistrial did not allow the court to correct any improper comments at the time they were made, and thus failed to preserve defendant’s claims (People v Murphy, 179 AD2d 559, 560, lv denied 79 NY2d 951). In any event, were we to review in the interest of justice, we would find that two of the three comments now challenged constituted proper response to comments made by defense counsel during summation. In addition, any prejudice that might have resulted from the prosecutor’s illustration of acting in concert principles was alleviated by the prosecutor’s comment that the court would be instructing the jury on the principle and the court’s subsequent charge (People v Hart, 176 AD2d 148, 149, lv denied 79 NY2d 827). Concur—Sullivan, J. P., Carro, Wallach, Asch and Rubin, JJ.